Title: [Diary entry: 19 September 1788]
From: Washington, George
To: 

Friday 19th. Thermometer at 64 in the Morning—76 at Noon and 70 at Night. Morning clear with the Wind at South—towards evening it got to So. Wt. & began to lower. Visited all the Plantations. In the Neck—The Carts &ca. would have finished (by Night) getting in all the grain. The other people after cleaning up the Oats & Rye which had been tread out—viz.—43½ of the first, & 72 of the latter were employed in pulling the blades of the Corn from which the tops had been taken yesterday—No Plows at Work here to day—nor since the Wheat was Sown. At Muddy hole—All hands, except those with the Plows and Cart were employed with the Fodder at the Mansion House. At Dogue run. Seven plows were at Work. The other hands, with those from the Ferry and French’s were about the Flax which would be stripped of the Seed & spread to day. At Frenchs—the Plows and other People were employed as yesterday. At the Ferry—Five Plows were at Work one from Frenchs wanting repairs.